DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-8, filed 10/16/2020, with respect to the rejection(s) of claim(s) 1-6 under 102 by Peters and 103 by a combination of Bauman and Mastri have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Bauman, Mastri and Young et al.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“effector output” in claim 1.  This term is interpreted as a bore/aperture (274) in Figure 24 or (294) in Figure 26 [0088-0090] capable of receiving a cylindrical shaft, and equivalents thereof.
“effector direction indicator” in claim 2.  This term is interpreted to include an apex on a knob (124 in Figure 11 [0072]), element (214) in Figure 15 [0078], elements (276 or 296) in Figures 24 and 26 [0088-0090], and element (360) in Figure 31 [0100].
“suture management feature” in claim 3.  This term is interpreted as an aperture/bore (298) through which a suture may be threaded (see Figure 26 and [0090]) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Pub. No. 2005/0135890) (hereinafter Bauman) in view of US Patent No. 5,762,256 (Mastri et al.), and further in view of US Patent Application Pub No. 2006/0027978 (Young et al.).
Bauman discloses a rotation adapter 10 (Fig. 1) capable of being used for a minimally invasive surgical apparatus (The adapter of Bauman can be used on a surgical robot, which is used in minimally invasive surgeries, or on tools for screwing anchors in/on tissue, or for tools for drilling tissue; moreover the distal end of the adapter is small enough for minimally invasive surgery (screws and drill bits are small enough for minimal invasive surgery)), the rotation adapter comprising:
a proximal journal (Fig. 1, illustrated below- the part of 24 within the bracket); a distal journal (Fig. 1, illustrated below- the part of 24 within the bracket); a rotation index (Fig. 1, illustrated below-the part of 24 within the bracket) coupled between the journals (Applicant’s journals, rotation index, actuator input, and effector output are all integral. Applicant just points to different parts of a device for the above components; the same interpretation is being used in this rejection); an actuator input 28 or 50/52 (Fig. 1); an effector output 34 (Fig. 1).   
    PNG
    media_image1.png
    316
    655
    media_image1.png
    Greyscale

In regards to claim 1, Bauman fails to disclose that the rotation index portion of the rotation adapter comprises facets with an apex between adjacent facets.  Bauman discusses rotation of the adapter (10) relative to the cylindrical mounting surface (18) of the power tool in order to remove it [0076].  Mastri disclose another tool with a cylindrical member (70) configured for rotation by an operator’s hand.  Mastri teaches that it is known to form the outer surface with facets having an apex between adjacent facets for the well-known benefit of improving the operator’s grip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a faceted surface on the rotation index portion of the Bauman adapter, as suggest by Mastri, as the modification merely involves a combination of known gripping surfaces according to known methods that obtains a predictable result of improving an operator grip of a rotatable element. 
Further in regards to claim 1, Bauman fails to disclose the actuator input comprises a cam spring.  Young discloses another rotational coupling device (10) with an actuator input (2) for coupling with a driver (2) [0044] and an effector output (26) for receiving a tool [0048].  Young teaches that a locking mechanism (6) for rotationally locking two cylindrical elements (spindle 4 and housing (3) [0065]) can comprise a cam arm (106), a spring loaded button (108), and a spring (113) [0066].  This allows an operator to selectively lock and unlock the two cylindrical components together upon depression of the button.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the actuator input of Bauman to include a cam spring with a cam, as taught by Young, as the modification provides selective coupling of the modified Bauman adapter to a driver according to known methods that obtains predictable results of rotationally locking two components of a power tool to one another.
In regards to claims 2 and 3, Bauman discloses a hole (76) that is capable of functioning as both an effector direction indicator and a suture management feature, as interpreted under 112(f) above.  The hole (76) is capable of receiving a suture and simultaneously indicate the rotational orientation of the device, as the hole is located on one radial side of the tubular portion defining the distal journal.
Regarding claims 4 and 5:  the pusher, mechanical knot crimper, and needle are not positively claimed and therefore not given patentable weight.  The prior art is not required to disclose these elements.  The capability of the effector output (34) to receive at least some existing pusher and/or a needle meets the functional claim requirements.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771